Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/1/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
IDS dated 1/25/2022 is considered and entered.

Allowable Subject Matter
Claims 1-9 are allowed.

Reason for Allowance
The present invention is directed to a method for controlling roaming of a user equipment.
Each independent claim identifies the uniquely distinct features, particularly:
in the event of the UE device requesting an attachment to the non-home PLMN while the UE device maintains an access to a non-trusted network and thereby a connection with the home PLMN via an interworking function entity, making in the home PLMN a decision as to whether control of the UE device should be handed over to the non-home PLMN; and
communicating the decision to the non-home PLMN,


The closest prior art:
Gao (US 20140228034 A1) discloses a method for inter-PLMN handover (Fig 1-6).
Basavaraj (US 20150351023 A1) discloses a method for selecting PLMN in mobile communication system (Fig 1-9).
Dravida (US 20070010248 A1) discloses Methods and devices for interworking of wireless wide area networks.
All the prior art disclose conventional method for controlling roaming of a user equipment, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473